371 U.S. 37 (1962)
ALABAMA ET AL.
v.
UNITED STATES.
No. 324.
Supreme Court of United States.
Decided October 22, 1962.
ON PETITION FOR WRIT OF CERTIORARI TO THE UNITED STATES COURT OF APPEALS FOR THE FIFTH CIRCUIT.
MacDonald Gallion, Attorney General of Alabama, and Willard W. Livingston, Leslie Hall and Gordon Madison, Assistant Attorneys General, for petitioners.
Solicitor General Cox, Assistant Attorney General Marshall, Harold H. Greene and David Rubin for the United States.
PER CURIAM.
The petition for writ of certiorari is granted and the judgment is affirmed. United States v. Thomas, 362 U.S. 58.